 1    TIMOTHY LONG (SBN 137591)                   MATTHEW RIGHETTI (SBN 121012)
      GREENBERG TRAURIG, LLP                      RIGHETTI GULOSKI, P.C.
 2    1201 K Street, Suite 1100                   456 Montgomer Street, Suite 1400
      Sacramento, CA 95814                        San Francisco, CA 94104
 3    Telephone: (916) 442-1111                   Telephone: (415) 983-0900
      Facsimile: (916) 448-1709                   Facsimile: (415) 397-9005
 4    longt@gtlaw.com                             matt@righettilaw.com

 5    LINDSAY E. HUTNER (SBN 238998)              Attorneys for Plaintiff
      ALEXA R. HANKARD (SBN 312221)               MICHELLE FOON AND
 6    GREENBERG TRAURIG, LLP                      THE PUTATIVE CLASS
      Four Embarcadero Center, Suite 3000
 7    San Francisco, CA 94111                     REUBEN NATHAN (SBN 208436)
      Telephone: (415) 655-1300                   NATHAN & ASSOCIATES, APC
 8    Facsimile: (415) 358-8139                   2901 W. Coast Hwy., Suite 200
      hutnerl@gtlaw.com                           Newport Beach, CA 92663
 9    hankarda@gtlaw.com                          Telephone: (949) 270-2798
                                                  rnathan@nathanlawpractice.com
10
      Attorneys for Defendant                     Attorneys for Plaintiff
11    CENTENE MANAGEMENT                          MICHELLE FOON AND
      COMPANY, LLC                                THE PUTATIVE CLASS
12

13

14

15                              UNITED STATES DISTRICT COURT
16                             EASTERN DISTRICT OF CALIFORNIA
17

18   MICHELE FOON, on behalf of herself and     CASE NO. 2:19-cv-1420
     others similarly situated,
19
           Plaintiff,                           STIPULATION AND ORDER TO EXTEND
20                                              TIME TO RESPOND TO INITIAL
     v.                                         COMPLAINT
21
     CENTENE MANAGEMENT COMPANY,
22   LLC, and DOES 1 to 10, inclusive,

23         Defendants.

24

25

26
27

28

30
                STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
31
 1         Defendant CENTENE MANAGEMENT COMPANY, LLC (“Defendant”) and
 2   Plaintiff MICHELE FOON (“Plaintiff”) (collectively, the “Parties”), by and through their
 3   attorneys of record in this case, stipulate and agree as follows:
 4         WHEREAS, Plaintiff filed this action in San Joaquin Superior Court (Case No.
 5   STKCVUOE20197891) on June 20, 2019.
 6         WHEREAS, Plaintiff served a copy of the Summons and Complaint on Defendant
 7   on June 25, 2019.
 8         WHEREAS, Defendant timely removed this action to the Eastern District of
 9   California (Case No. 1:19-at-00543) on July 25, 2019. Docket (“Dkt.”) 1.
10         WHEREAS, the Parties stipulated to extend Defendant’s deadline to file its
11   responsive pleading to the Complaint to August 29, 2019, which this Court entered its Order
12   thereto on August 7, 2019. Dkt. 9.
13         WHEREAS, this Court entered its Order granting the substitution of Plaintiff’s
14   attorneys on August 21, 2019. Dkts. 13, 14.
15         WHEREAS, Defendant has requested and Plaintiff has agreed to a further extension
16   regarding Defendant’s deadline to file its responsive pleading to the Complaint pursuant to
17   Plaintiff’s recent substitution of attorneys and the Parties’ intent to meet and confer on the
18   Complaint and Defendant’s response thereto.
19         WHEREAS, this is Defendant’s second request to extend time to respond to the
20   Complaint.
21         WHEREAS, Plaintiff has agreed to allow Defendant to e-file this Stipulation on
22   Plaintiff’s behalf.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
30                                               2
                STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
31
 1         NOW, THEREFORE, by and through their respective counsel of record, the Parties
 2   hereby stipulate and agree that Defendant’s responsive pleading to Plaintiff’s Complaint
 3   shall be due September 12, 2019.
 4
     DATED: August 26, 2019                        GREENBERG TRAURIG, LLP
 5

 6                                      By: /s/Lindsay E. Hutner
                                          TIMOTHY LONG
 7                                        LINDSAY E. HUTNER
                                          ALEXA R. HANKARD
 8                                        Attorneys for Defendant
                                          CENTENE MANAGEMENT, LLC
 9

10   DATED: August 26, 2019                        RIGHETTI GULOSKI, P.C.
11

12
                                        By: /s/Matthew Righetti
                                          MATTHEW RIGHETTI
13                                        Attorneys for Plaintiff
14
                                          MICHELE FOON AND THE PUTATIVE CLASS

15
     DATED: August 26, 2019                        NATHAN & ASSOCIATES, APC
16

17                                      By: /s/Reuben Nathan
                                          REUBEN NATHAN
18                                        Attorneys for Plaintiff
19                                        MICHELE FOON AND THE PUTATIVE CLASS

20
                                             ORDER
21
           Pursuant to stipulation, and for good cause shown, Defendant’s deadline to respond
22
     to Plaintiff’s Complaint is extended to September 12, 2019.
23
           IT IS SO ORDERED.
24
     Dated: August 28, 2019
25

26
27

28

30                                              3
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
31
